UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6978



VICTOR MANUEL PINILLA,

                                              Plaintiff - Appellant,

          versus


TIMOTHY MALFITANO; CHIEF OF POLICE, Jackson-
ville, North Carolina; JOHN DOE, unknown
Jacksonville Police Department personnel;
HERRERA SERGIO; SELOBY STEVEN; ROBERT ALBERT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-95-1064-5-BR)


Submitted:   July 2, 1998                  Decided:   July 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Manuel Pinilla, Appellant Pro Se. Marshall Fulton Dotson,
Jr., WARLICK, MILSTED, DOTSON & CARTER, Jacksonville, North Caro-
lina; Clay Allen Collier, CROSSLEY, MCINTOSH, PRIOR & COLLIER,
Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Pinilla v. Malfitano, No.

CA-95-1064-5-BR (E.D.N.C. May 21, 1997, June 12, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2